ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_03_EN.txt. 316

DISSENTING OPINION BY JUDGE READ

As I have concurred in the judgment of the Court on the claims
presented by the Government of Colombia, and in a large part of
the judgment on the counter-claim, it is possible for me to confine
my separate opinion to one aspect of the case. I regret that I cannot
agree with the majority of the Court on the question whether the
grant of asylum by the Colombian Ambassador at Lima, on Janu-
ary 3rd, 1949, to Sefior Haya de la Torre, could be justified as an
urgent case within the meaning of the Havana Convention, 1928.

Before examining this question, it is necessary to make some
preliminary explanations. In the pleadings, and in the course of
the argument, there have been frequent references to ‘‘American
international law’’, and the ‘‘American institution of asylum’’. As
my conclusions in this case are largely based on my understanding
of these expressions, 1t is necessary for me to indicate what they
mean.

They use the word ‘‘American”’ in a special sense—as relating to
a regional group of States, the twenty Latin-American Republics.
The region covers the greater part of Scuth and Central America,
and extends to parts of North America south of the Rio Grande,
including two of the. Caribbean Islands. It does not, however,
include the whole of either North, South, or Central America, and,
in that sense, the use of the word ‘‘American”” is misleading. To
avoid confusion, it will be convenient to use quotation marks when
it is used in this special sense.

With regard to ‘American international law’’, it is unnecessary
to do more than confirm its existence—a body of conventional
and customary law, complementary to universal international
law, and governing inter-State relations in the Pan American world.

The “American institution of asylum” requires closer examin-
ation. There is—and there was, even before the first conventional
regulation of diplomatic asylum by the Conference at Montevideo
in 1889—~an “American’”’ institution of diplomatic asylum for
political offenders. It has been suggested, in argument, that it
would have been better if the institution had been concerned
with ordinary people and not with politicians, that it is unfortunate
that political offenders were protected from trial and punishment
by courts of justice during the troubled periods which followed
revolutionary outbreaks, and that it would have been a wiser
course for the republics to have confined the institution to pro-

54
317 DISSENTING OPINION BY JUDGE READ

tection against mob violence. That is none of our business. The
Court is concerned with the institution as it is. The facts,
established by abundant evidence in the record of this case,
show that the Latin-American Republics had taken a moribund
institution of universal international law, breathed new life into
it, and adapted it to meet the political and social needs of the
Pan American world.

The institution was founded upon positive law, the immunity
of the diplomatic mission, and it does not make any difference
whether the theory of extraterritoriality is accepted or rejected.

Upon the reception of a fugitive in an embassy or legation,
he enjoyed in fact, and as a result of the rules of international
law, an absolute immunity from arrest or interference of any
nature by the administrative or judicial authorities of the ter-
ritorial State. The only course open to that State was diplomatic
pressure. It could not force an entry and remove the fugitive.
It could insist on the recall of the head of the mission ; and, as
a last resort, it could break off diplomatic relations.

The record in this case discloses that revolutions were of
frequent occurrence in the region under consideration, and that
a practice developed of granting asylum to political offenders.
This practice became so common that it was regarded as a normal
part of the functions of diplomatic missions. During a period
when the institution of diplomatic asylum was obsolescent in
other parts of the world, it was in a stage of vigorous growth
and development in Latin-America.

This practice had a profound effect upon the legal relationship
resulting from the establishment of a diplomatic mission, or the
presentation of Letters of Credence by a new head in the case
of a mission already established. This legal relationship finds its
origin in implied contract. Its terms are never expressed in the
Letters of Credence or other formal documents. The understanding
of the parties as to what constitutes the proper functions of a
diplomatic mission was affected by this widespread practice of
granting asylum to political offenders, and, in consequence, the
legal relationship based on implied contract was altered. Within
the region under consideration, a territorial State, in the event
of the grant of asylum to a political offender, could no longer
assert, with justification, that the ambassador had transgressed
the limits of the proper functioning of a diplomatic mission.
The territorial State, on receiving the ambassador, had consented
to the exercise by him of all the ordinary diplomatic functions,
and within the Latin-American world, as a result of the develop-
ment of this practice, it was understood by everybody that ‘‘the
ordinary diplomatic functions” included the grant of asylum to
political offenders.

55
318 DISSENTING OPINION BY JUDGE READ

Having established the nature of the “American institution of
asylum’, it is possible to proceed to the examination of the special
aspect of the counter-claim in which I am unable to concur in
the judgment of the Court. The majority is of the opinion that
the grant of asylum in the present case was made in violation
of the “First” provision of Article 2 of the Havana Convention,
on the ground that it was not an urgent case within the meaning
of that provision. I am of the opinion that it was an urgent case,
and that the counter-claim should be dismissed.

The ‘‘First”’ provision of Article 2 reads as follows :

“First: Asylum may not be granted except in urgent cases and
for the period of time strictly indispensable for the person who has
sought asylum to ensure in some other way his safety.”

It is obvious that the expression “except in urgent cases ....
safety’ is not clear and unambiguous. Urgency has more than one
ordinary and natural meaning, and it is capable of application to
the problem of asylum in more than one way. In order to determine
the meaning that the Parties to the Convention had in mind when
they used this expression, it is necessary to look at the nature of the
problem with which they were concerned, and at the context in
which it is to be found.

The preamble shows that the Governments represented at the
Sixth Pan American Conference at Havana in 1928 were “‘desirous
of fixing the rules they must observe for the granting of asylum in
their mutual relations”. They dealt with asylum as an existing
institution ; and, in Articles 1 and 2—the operative provisions of
the Convention—they prescribed a series of restrictive conditions
upon the grant of asylum, procedures which should be followed, and
obligations which were for the most part incumbent upon the coun-
try of refuge. The only obligations imposed on the territorial State
were the duty to recognize a grant of asylum made in compliance
with the restrictive conditions, and the ancillary duty to furnish a
safe-conduct in cases where the territorial State required that the
refugee should be sent out of the country.

The principal provision in Article 2 imposes an obligation on the
territorial State—the only primary obligation imposed on that
State by the Convention. It is the obligation that asylum ‘‘shall be
respected””, and it imposes on the territorial State a legal obligation
to respect any asylum which has been granted by a Party to the
Convention, in conformity with the conditions clearly imposed
under Articles I and 2, both precedent and subsequent. It is an
obligation to respect not merely the grant but also the mainte-
nance of asylum within the conventional limitations.

There are certain conditions arising under the 2nd, 4th, 5th and
6th provisions in Article 2 which are not unimportant, but which do
not raise any difficulties in the present case. There are, however,

56
319 DISSENTING OPINION BY JUDGE READ

four essential conditions precedent, all of which had to be fulfilled
in order to grant or maintain an asylum which the territorial
State was bound to respect. They are:

(a) The refugee must not have been “‘accused or condemned for
common crimes”.

(b) The refugee must be a “political offender’’ within the meaning
of the expression as used in the first paragraph of Article 2.

{c) Asylum shall be respected only “‘to the extent in which
allowed, as a right or through humanitarian toleration, by
the usage, the conventions or the laws” of the country of
refuge.

(4) It must be an urgent case.

The first three conditions were fulfilled in this case, but the
fourth requires special consideration. The fundamental problem
is to determine what the Parties to the Havana Convention had
in mind when they used the expression ‘‘in urgent cases”. There
are two possible interpretations, one which was put forward by
the Peruvian Government at a relatively late stage in the contro-
versy, namely, in the Counter-Memorial, and the other put forward
by the Colombian Government at an even later stage, namely,
the Reply. The reason for the delay in raising this issue can be
readily understood. It had never occurred to anybody in Govern-
ment circles in either Peru or Colombia that there was any doubt
as to the existence of urgency in the present case.

The Governments of Peru and Colombia, in the months of
February and March, 1949, were vigorously debating the question
as to whether the asylum granted in the present case by the
Colombian Ambassador could be justified, and whether the Peruvian
Government was justified in refusing to recognize the asylum and
grant a safe-conduct. If it had ever dawned on the consciousness
of any person in authority in Lima that it was possible to place
a construction on the expression ‘‘urgent cases” that would raise
a doubt as to whether this was an urgent case, it is unthinkable
that the point would not have been raised in the diplomatic corre-
spondence. It was at a later stage that the Peruvian Agent thought
it worth while to raise this point by way of counter-claim. It is
now necessary to decide whether to adopt the position put forward
by Peru, or the position put forward by Colombia, or a middle
ground between two extremes.

To begin with, I do not think that it is possible to accept the
extreme argument put forward on behalf of the Colombian Govern-
ment. That argument was based upon an attempt to discredit the
administration of justice in Peru, coupled with charges of adminis-
trative interference in judicial process. In this matter, it is sufficient
to say that the Colombian Government has not proved its case,

57
320 DISSENTING OPINION BY JUDGE READ

and that there is no justification for discrediting the administration
of justice or for any lack of confidence in that administration,
whether in Peru or in any other State.

Having disposed of the extreme Colombian position, it is neces-
sary to look at the extreme Peruvian position. It has been contended
that the use of the expression “urgent cases” limits the grant of
asylum to incidents in which the fugitive is being pursued by an
angry mob or perhaps by a partially organized force meting out
a form of crude and popular pseudo-justice in a period intervening
between a successful revolution and the formation of a new organ-
ized judicial system. The basis of this view is that it is inconceivable
that the Governments represented at the Panamerican Conference
at Havana in 1928 could possibly have had in mind a system
which would protect political offenders from police measures and
prosecution and punishment under the laws of the country in
which their offences had been committed.

I find it impossible to accept this extreme position, advanced
by the Peruvian Government during the later stages of this dispute.

From the point of view of the regions of the world with which
I have had close contact, it would be inconceivable, in principle,
that governments could have intended “‘urgent cases” to include
the protection of political offenders from the local justice. It would
be unthinkable that a treaty provision should, in the absence of
express words, be construed so as to frustrate the administration
of justice. | |

There is, however, a principle of international law which is truly
universal. It is given equal recognition in Lima and in London,
in Bogota and in Belgrade, in Rio and in Rome. It is the principle
that, in matters of treaty interpretation, the intention of the
parties must prevail.

To apply this principle to the Havana Convention, I am com-
pelled to disregard regional principles, and personal prejudices and
points of view, which are not accepted and shared by the peoples
and governments of the ‘‘American’”’ region. I am compelled to
look at the problem from the point of view of the twenty Latin-
American Republics, the signatories of the Havana Convention.
The United States of America contracted out of the Convention,
by reservation before signature, and its special position does not
need to be considered.

It is, therefore, necessary to examine the question, taking into
account the principles of international law which are of universal
application, and, also, the point of view and manner of thinking
of the Parties to the Convention as indicated by the record. The
real issue is: whether the Conference at Havana in 1928 had in
mind the limitation of asylum to cases of mob violence, and whether

58
321 DISSENTING OPINION BY JUDGE READ

such an interpretation is confirmed or contradicted by the context.
For this purpose, principles of international law which are univer-
sally accepted would justify consideration of the following points :

Ist. the nature of the institution with which the Conference was
dealing ;

and. the context and the economy of the treaty regarded as a
whole ; and

3rd. the understanding of the parties to the treaty as to its
meaning, as reflected by their subsequent action.

To my mind, the Peruvian interpretation, when subjected to
these three tests, meets three insuperable obstacles, and must be
discarded. They may be considered in turn.

The first test relates to the nature of the institution of asylum.
While I have concurred in the view of the majority of my colleagues
that Colombia has not established that there is a right of unilateral
qualification or a right to safe-conduct based on customary law,
there can be no doubt about the existence of an ‘‘American”
institution of asylum, an extensive and persistent practice, based
on positive law, on convention and on custom.

The record in this case discloses that over a period of more than
a century there were numerous instances in which asylum was
granted and made effective in the Latin-American republics. The
wide spread of the practice is indicated by the citation, in the
Reply, of more than fifty separate instances in which asylum was
granted and made good, covering two hundred and forty-four
enumerated individuals, as well as a number of groupings in which
precise numbers are not given. At least seventeen Latin-American
States were concerned. While the information available is by no
means complete, the dates and such details as are given make it
possible to tie in the instances in which asylum was granted to
political revolutions and the periods of disturbed conditions which
followed both successful and unsuccessful revolts. There is no
instance anywhere in the record in which a country of refuge, of the
Pan American world, acceded to a request by a territorial State to
surrender a political offender to the local justice. There is nothing
in the record to suggest that the granting of asylum was limited
to cases in which the fugitive was being pursued by angry mobs.
The evidence shows that asylum was granted, as a matter of course,
to political offenders who were seeking to escape from ordinary
judicial process under the laws of the territorial State. There can
be no doubt that the institution of asylum, which the Pan American
Conference was seeking to regulate in 1928, was one in which
asylum was freely granted to political offenders during periods of
disturbed conditions following revolutions. The Governments
represented at the Conference made their intention abundantly
clear in the preamble. They were ‘‘desirous of fixing the rules they

59
322 DISSENTING OPINION BY JUDGE READ

must observe for the granting of asylum’’. They gave no indication
of any intention to change the essential character of the institution.
Taking into account the points of view and manner of thinking of
the twenty Latin-American republics, as disclosed by the evidence
as to tradition and practice in the record, it is inconceivable that
they could have intended to limit the grant of asylum for political
offenders to cases in which they were being pursued by angry
mobs. It is unthinkable that, in using an ambiguous expression
“urgent cases”, they were intending to bring to an end an
“American” institution, based on ninety years of tradition, and to
prevent the grant of asylum to political offenders “‘in times of
political disturbance’. To apply such a construction would be to
revise, and not to interpret the Havana Convention; a course
which I am precluded from adopting by the rule laid down by this
Court when it stated: ‘‘It is the duty of the Court to interpret the
Treaties, not to revise them.” ‘Interpretation of Peace Treaties
(second phase), Advisory Opinion: I.C. J. Reports 1950, p. 229.”

Accordingly, the Peruvian contention fails to meet the test of
the first obstacle, and must be rejected.

On the positive side the application of this test would strongly
support and confirm an interpretation of the expression “‘urgent
cases’ as covering cases in which asylum was granted during a
period of disturbed conditions following a revolution, and as
excluding asylum during periods of political tranquillity.

The second test arises out of the context and the general economy
of the Convention. I have already reviewed the general economy
of the treaty and shall confine myself to two aspects of the
context.

The argument that asylum cannot be granted to protect the
political offender from prosecution and possible conviction by
the local courts, which is at the basis of the Peruvian interpretation
of “urgent cases”, encounters an insuperable obstacle in the
text of Article x.

The first paragraph of this article provides that “it is not
permissible for States to grant asylum .... to persons accused or
condemned for common crimes....”. The second paragraph provides
that ‘persons accused of or condemned for common crimes taking
refuge .... shall be surrendered upon request of the local govern-
ment”. Accordingly, it is clear that a person accused, or even
condemned, for a political offence was regarded by the Govern-
ments represented at the Conference as a proper subject for
asylum. It is equally clear that a refugee accused or condemned
for a political offence alone need not be surrendered to the local
government. In the case before the Court, Peru has no right,

60
323 DISSENTING OPINION BY JUDGE READ

under the Havana Convention, to demand the surrender of the
fugitive.

There is another aspect of the context. An examination of
Articles I and 2 of the Convention shows that the parties intended
to draw a clear-cut line between common criminals and political
offenders. An interpretation, limiting asylum for political offenders
to cases in which mob violence or revolutionary tribunals were
involved, would eliminate this distinction and leave Article 2
to serve no useful purpose. I am precluded from accepting such
an interpretation by the rule laid down by this Court when it
stated: “It would indeed be incompatible with the generally
accepted rules of interpretation to admit that a provision of
this sort occurring in a special agreement should be devoid of
purport or effect.” ‘‘Corfu Channel Case, Judgment of April gth,
1949, I.C.]. Reports 1949, p. 24.”

This Convention, in paragraph 1 of Article 2, deals with “asylum
granted to political offenders’. A political offender is a person
who has committed a political offence against the laws of the
territorial State. Asylum cannot, by its very nature, be granted
to a political offender without protecting him from local prose-
cution, and without frustrating the administration of justice in
the territorial State. An interpretation limiting the grant of
asylum under Article 2 to cases in which political offenders were
pursued by angry mobs, coupled with the duty to turn the fugitive
over to the local police to be prosecuted for his political offence,
would put the political offender on exactly the same footing as
the common criminal. It is conceded that the latter can be given
temporary shelter from mob violence or lynch law, on human-
itarian grounds, and handed over to the local police for prose-
cution. Such an interpretation would, in effect, delete the word
asylum from the first paragraph of the article, substitute temporary
shelter on humanitarian grounds, and create a position in which
the provisions of Article 2 would “be devoid of purport or effect”.

Any attempt to interpret the expression ‘‘urgent cases” as limit-
ing diplomatic asylum to protection from mob violence encounters
the insuperable obstacle presented by these provisions of the
Convention, and must be rejected.

On the positive side, the application of this test would support an
.interpretation of the expression as covering cases of asylum during
periods of revolutionary disturbance, and as excluding it during
periods of tranquillity, and would bring the provisions of Articles 1
and 2 into close harmony. |

The third test relates to the understanding of the parties to the
treaty as to its meaning, reflected by their subsequent action. It
may be observed that this Court relied upon an examination of the

61
324 DISSENTING OPINION BY JUDGE READ

subsequent attitude of the Parties with a view to ascertaining their
intention, when interpreting an international agreement, stating :
“The subsequent attitude of the Parties shows that it was not their
intention, by entering into the Special Agreement, to preclude the
Court from fixing the amount of the compensation.” ‘‘ Corfu Channel
Case, Judgment of April oth, 1949: I.C.]. Reports 1949, p. 25.”

In the present case, if the Parties had meant that asylum was to
be restricted to cases where offenders were seeking to escape from
angry mobs, or from improvised revolutionary tribunals, it is certain
that there would have been a fundamental change in the practice of
the Latin-American States. There is sufficient evidence in the record
to convince me that there was no change in practice in granting or
recognizing diplomatic asylum, in the years following the coming
into force of the Havana Convention.

Considerations of time and space, and the lack of information
regarding the course followed by all of the Parties to the Convention,
prevent a comprehensive examination of all aspects of this test. It
will be sufficient to examine the course followed by Colombia and
Peru in granting asylum, and in recognizing the grant of asylum by
other countries, during the last twenty-two years.

With regard to Colombia, it is sufficient to note that there was
no break in Colombian practice in the matter of the grant of asylum
by Colombian diplomatic missions, or in the recognition of asylum
granted in Colombia by the diplomatic missions of other Latin-
American States. There was no indication of any tendency to
restrict the grant or recognition of asylum to cases in which a
political offender was not seeking protection from arrest, prosecution
and punishment by the local authorities.

With regard to Peru, it is equally clear that, prior to March 21st,
1950, there was no change in practice. Disregarding the Spanish
Civil War cases which were of a special character, Peru recognized
the grant of asylum by the Bolivian Legation in 1930, granted
asylum in Guatemala in 1944, in Bolivia in 1946, and in Panama in
1948, and recognized grants of asylum by the Brazilian, Paraguayan,
Colombian, Chilean, Uruguayan and Venezuelan Embassies in Lima
in 1948 and 1949. Even the course followed in the case of Señor
Haya de la Torre did not indicate any change in practice. Through-
out.the diplomatic correspondence, Peru strongly contended that
Colombia was not entitled to grant the asylum because the refugee
had been accused of a common crime. It was urged, with equal
vigour, that Peru was not bound to give a safe-conduct, and that
Colombia did not have a right of unilateral qualification. It was
not contended that the grant of asylum was invalid, on the ground
that it had not been an ‘‘urgent case”. It was not argued that asylum

62
325 DISSENTING OPINION BY JUDGE READ

could not be accorded when its purpose was to enable a refugee to
escape from prosecution or imprisonment by the local judicial
authorities. There is only one possible explanation for this omission ;
namely, that, at that time, the Peruvian Government considered
that the conditions of urgency contemplated by the Havana Conven-
tion existed in Lima in January 1940.

There is the strongest possible confirmation of this explanation
in the “Official information from the Ministry for Foreign Affairs”
published in the Official Bulletin of the Government of Peru,
El Peruano, October 26th, 1948, and cited in the Memorial,
paragraph 39. An attempt was made by Colombia to treat this
document as committing the Government of Peru to acceptance
of the doctrine of unilateral qualification upon which it was
largely based. I do not dissent from the action of the Court in
rejecting this extreme view of the nature and significance of the
document. But that does not mean that the document has no
significance. While it may not have conformed to the view of
the Military Junta, it remains an official statement of the views
of the constitutional Peruvian Government as to the nature and
scope of diplomatic asylum. It is the strongest possible evidence
that the Peruvian Government, on October 26th, 1948, did not
consider that the “First” provision in Article 2 of the Havana
Convention, in using the expression “urgent cases” could be
regarded as restricting asylum to refugees fleeing from angry
mobs or revolutionary tribunals. All of the “‘asylees’’ whose
position was explained in this document were political offenders,
fugitives from the ordinary administration of justice in Peru.

While it is impossible to review the practice in all of the Republics
which were Parties to the Convention, and while the references
to the attitude adopted by Bolivia, Guatemala, Panama, Brazil,
Paraguay, Chile, Uruguay and Venezuela are incomplete, there
is one fact that emerges from the state of the record in this case.
There is not one instance, cited by either Colombia or Peru, in
which a Party to the Convention has refused to grant or to recognize
diplomatic asylum to a political offender “in times of political
disturbance” on the ground that he was seeking to escape from
arrest, prosecution or imprisonment, for a political offence, by
the judicial authorities of the territorial State. If there had been
such an instance, it is inconceivable that it would not have been
included in the voluminous documentation of this case.

It is impossible to escape the conclusion that the Parties to
the Convention have acted over a period of twenty-two years
upon the understanding that the use of the expression ‘urgent
cases” was not intended to be a bar to the grant of asylum to

63
326 DISSENTING OPINION BY JUDGE READ

political offenders, seeking to escape from prosecution for a pol-
itical offence by the local judicial authorities, “in times of polit-
ical disturbance”. Accordingly, the Peruvian interpretation fails
to meet the third test.

On the positive side, the application of this test supports an
interpretation of the expression ‘‘urgent cases’ as covering cases
of asylum granted to political offenders “in times of political
disturbance’, and as excluding it during periods of tranquillity.

The three tests lead to the same results. They lead to the
rejection of the new Peruvian interpretation of ‘“‘urgent cases” ;
and they lead, with equal force, to the acceptance of the view
put forward by the Peruvian Foreign Ministry on October 26th,
1948. This is a clear and unequivocal statement of the views
of the Government as to the nature and extent of the obligations
imposed on Peru by the conventional and customary rules binding
on that country. It is also noteworthy that it contains a clear
statement on the point which is under immediate consideration.
It reads as follows:

“Diplomatic asylum is based on a desire for humanitarian pro-
tection in times of political disturbance and on the recognized
inviolability of the seats of diplomatic missions. Therefore, it must
be recognized in favor of persons prosecuted for political reasons.”

In stating that diplomatic asylum “must be recognized in
favor of persons prosecuted for political reasons’’, the Government
was taking the position that a person seeking to escape from
prosecution by the local judicial authorities could be an “urgent
case” within the meaning of Article 2 of the Havana Convention.
In saying that “diplomatic asylum is based on a desire for
humanitarian protection in times of political disturbance’, the
Government of Peru was furnishing the key to the solution of
the problem. Nowhere in the extensive documentation of this
case can we find a clearer or more convincing interpretation of
the expression “urgent case”. Nowhere can we find any other
interpretation which will satisfy the three tests set forth above,
as well as any other tests which would be permissible under the
rules of international law governing the interpretation of treaties.

Accordingly, I am compelled to reach the conclusion that the
expression ‘‘urgent cases’ must be construed as restricting the
grant of diplomatic asylum, as regards political offenders, to cases
in which the grant is made “‘in times of political disturbance”’ of a
revolutionary character, and as preventing the grant of asylum
during periods of tranquillity.

The question remains whether the third day of January, 1949,
has been proved to have been a time of political disturbance of a

64
327 DISSENTING OPINION BY JUDGE READ

revolutionary character. This is a matter peculiarly within the
knowledge of the territorial State, and, in my opinion, Colombia
was not bound to establish more than a prima facie case. There can
be no doubt that Colombia has discharged the burden of proof to
this extent. On the other hand, Peru has not furnished a scintilla of
evidence with regard to political conditions obtaining in Lima at
the beginning of January, 1949. The Agent for Peru in the Rejoinder
stated: ‘““We do not propose to describe the internal situation of
Peru which justified the promulgation of the decrees mentioned
by Colombia” (the decrees mentioned included that under which
a state of siege was proclaimed on January 2nd, 1949). Certain
assertions were made on behalf of the Peruvian Government as to
conditions obtaining at that time, but they were incomplete and,
even if accepted in the absence of proof, they did not cover all
relevant phases of the conditions existing at the date in question.
In these circumstances, I am of the opinion that it is necessary
to make a finding in favor of the Colombian contention in this
respect, namely, that January 3rd, 1949, was a time of political
disturbance in which a request from a political offender for protec-
tion against prosecution by the local authorities could be regarded
as an ‘‘urgent case” within the meaning of the Convention.

It is unnecessary at this stage to do more than indicate the extent
of the prima facie evidence submitted by Colombia to prove the
existence of a period of political disturbance at that time. It is
sufficient to indicate that the period of disturbance lasted until
February 17th, 1949. Beyond that date, there is nothing in the
record to justify an assumption that disturbed conditions continued
or disappeared. The evidence is as follows :

1. The state of siege proclaimed by the Government of Peru on
January 2nd, 1949, and extending for a period of 30 days. It
is true that under the Peruvian Constitution the proclamation
of a state of siege did not prevent the functioning of the
ordinary courts of justice. On the other hand, it is conclusive
evidence of the fact that the Government of Peru was at that
date of the opinion that a period of political tranquillity had
not been reached, but that political conditions were so dis-
turbed that it was necessary to continue the state of siege and
the suspension of the constitutional guarantees.

2. Apart altogether from the proclamation of a state of siege,
there is unmistakable evidence that the Peruvian Government
was of the opinion that the conditions up to the 17th February,
1949, were such that a grant of asylum in Lima could be
regarded as an ‘‘urgent case” within the meaning of the
Havana Convention. During this period the Peruvian Govern-
ment acted on this assumption, and as late as February 17th,
1949, delivered safe-conducts to the Uruguayan Ambassador
(Reply, Annex 1).

65
328

DISSENTING OPINION BY JUDGE READ

3. In addition to the appraisal of the situation made by the

Peruvian Foreign Office and by the Colombian Ambassador,
it has been established that the Ambassadors of Bolivia,
Guatemala, Panama, Brazil, Paraguay, Uruguay, Chile and
Venezuela considered that the political situation in Lima was
so disturbed that grants of asylum to political offenders could
be justified as ‘‘urgent cases” within the meaning of the
Convention. These transactions took place at varying dates
extending beyond the middle of February, 1949, and none of
the cases seemed to be grants of asylum for the purpose of
escaping from angry mobs. The action of these Ambassadors
is not conclusive, but it is difficult to believe that they could
all have been wrong in this respect, and that their error could
have been shared by the Peruvian Ministry for Foreign Affairs.

This was not a case of conflict between a lawfully established
constitutional government and a person alleged to be a leader
of a revolutionary party. It was a conflict between two
revolutionary groups. The record shows that the successful
group had staged a revolution in August, 1948, which had
failed ; and a second revolution on October 27th, which had
succeeded. This group, which described itself as ‘‘The Military
Junta of the Government”, was exercising supreme legislative
and executive powers in Peru.

This Military Junta, which had gained power by uncon-
stitutional means, as its fourth official act, made a Decree-
Law, dated November 4th, 1948, and published in El Peruano
on the following day, with harsh measures directed against
rebels. The provisions of this Law were in striking contrast
to those of the Peruvian Constitution and Codes which have
been brought to the attention of the Court.

I do not think that it has been established that the provisions
of this Law could have been invoked against Sefior Haya de
la Torre. On the other hand, they demonstrate the extreme
nature of the legislative and executive powers which were,
in fact, being exercised by an unconstitutional military junta.
They point to the fact that orderly government had not been
restored in Peru.

It seems clear, therefore, that Colombia has established con-
siderably more than a prima facie case, and that the Court should
find that the grant of asylum to Senor de la Torre was an ‘urgent
case’ within the meaning of the Convention.

Before stating my final conclusions on the counter-claim, I must
deal with some other points which affect the case.

66
329 DISSENTING OPINION BY JUDGE READ

It has been contended that urgency is lacking in this case
because the grant of asylum on January 3rd, 1949, by the Colombian
Ambassador was three months after the second rebellion, two
months after the third and successful rebellion by the Military Junta,
and 48 days after the summons of November r6th, 1948. It must
not be overlooked that the fugitive was a political leader, well
known in Peru, and if he had remained in hiding for three months
and if he had refused to comply with the summons, which has
not been proved in these proceedings, there may have been good
and sufficient reasons entirely consistent with urgency. It was
undoubtedly necessary for him to remain hidden until the hue
and cry had diminished to the point where he could reach an
embassy in safety. If a right to grant the asylum existed, a delay
reasonably necessary to take advantage of this right under the
treaty could not impair the validity of the grant.

Further, the suggestion that 48 days or even three months was
an unreasonably long time seems somewhat unrealistic to any
person who possesses any knowledge of the history of revolutions,
whether in Latin-America or in other parts of the world. It should
not be overlooked that the contention, if accepted, would destroy
the foundation of the case presented by the Government of Peru.
It implies that if the fugitive had arrived at the Colombian Embassy
at an earlier date, say Christmas or Thanksgiving Day, there would
have been urgency and the grant by the Ambassador would have
been valid, but even at the earlier dates the effect of asylum would
have been to protect the fugitive from prosecution by the local
authorities.

There is another point of greater importance. This opinion has
been confined to the question of the grant of asylum ; and, apart
from an incidental remark, maintenance has not been mentioned.
Further, the case has been discussed in the light of the circum-
stances when the Colombian Ambassador granted the asylum ;
and facts intervening during the diplomatic negotiations or pending
the proceedings before this Court have been treated as irrelevant.

Beginning with the first point, maintenance, it would be improper
for me, as a judge, to pass on the matter. The Peruvian Government
has made its request to the Court in precise terms. It has confined
the issue to the question of grant (‘‘J’octvot”’). My reasons for
adopting this view may be stated shortly :

{a} What did Peru ask the Court to decide ? Peru asked the
Court to adjudge and declare “that the grant (Voctrot) of asylum
by the Colombian Ambassador at Lima to Victor Raul Haya de
la Torre was made in violation of Article x”, etc.
330 DISSENTING OPINION BY JUDGE READ

(6) What did Peru mean when its Agent used this language ?
Ordinarily, it would be enough to say that the Peruvian Govern-
ment meant what it said. The words used “V’octroi de l'asile”
mean the grant of asylum—and do not mean “grant and main-
tenance’.

In this case, however, the meaning of “Z’octroz’’ has been given
a double demonstration by Peru. The fact that Peru made a fruitless
effort to bring the question of ‘‘maintenance’ into the case, by
putting forward a new counter-claim based on “maintenance”
during the oral proceedings, is proof that Peru did not think that
it had already been brought before the Court by the language
used in the original counter-claim.

Further, the Peruvian Government has explained, in unequivocal
language, what its Agent meant when he made the counter-claim.
The statement was made in the course of the oral proceedings :

“The essential reason for the presentation of the counter-claim
was to induce the Court to declare that, at the moment when the
asylum was granted, the accused man was not exposed to any
physical and transient danger such as would result from the action
of an angry mob, rioting, the impotence of the government, or
even from the constitution of an extraordinary tribunal, a tribunal
of vengeance. That is the essential basis of our counter-claim. If
that danger did not exist, and a fortiori if it did not persist, there
was no reason for granting asylum. Accordingly, it is only as a
quite subsidiary and secondary issue that we have discussed the
point whether it was a question of a common crime or of a political
delinquency, or whether M. Haya de la Torre was guilty or innocent.
That point is entirely, or almost entirely, outside the debate. We
might have argued that you had no jurisdiction to decide on it,
and that the only question we were asking you to answer was
whether at the moment when the asylum was granted, and at the
present time, the refugee was exposed to any danger, and whether,
in consequence, the asylum was legitimate or otherwise.”

The first sentence in the quotation takes in the original counter-
claim, and shows that Peru meant to ask the Court to decide on
the grant and not the maintenance of the asylum. The last sentence
takes in both the original and the new counter-claim made on
October 3rd, and repeated on October gth in the course of the
oral proceedings. It shows that Peru meant to ask the Court to
decide on the grant and also on the maintenance at the present time
(‘Vheure actuelle’); but not on the question of maintenance
between this original grant and the date of the judgment of the
Court.

(c) My third reason for refusing to interpret ‘‘grant” as including
“maintenance” is to be found in the attitude of the Parties in this
case.

68
331 DISSENTING OPINION BY JUDGE READ

Peru has not—either in the diplomatic correspondence, in the
pleadings or in the oral proceedings—called on Colombia to
surrender the fugitive. This attitude was fully explained in the
Counter-Memorial. The explanation given reserved the right to
demand surrender ; but it also showed that Peru recognized that
there were political as well as legal factors involved, and that there
was no desire to raise the question of surrender (and maintenance
is inseparably connected with surrender) pending the settlement
of the legal questions put to the Court in the counter-claim.

In fact, apart from the original grant of asylum, there has been
no actual issue of maintenance between the Parties. It was necessary
to keep the fugitive in the Embassy to preserve the matter in status
quo during the period of diplomatic negotiation. It was equally
necessary to retain him while the case was pending before this
Court. In the absence of a demand for his surrender, his retention
was with the concurrence of the Peruvian Government.

It is necessary to emphasize that I must confine my opinion to
the counter-claim as presented in the final submission of the Peru-
vian Government made on October oth, 1950. The request that the
Court should adjudge and declare ‘‘that in any case the maintenance
of the asylum constitutes at the present time a violation of that
treaty” must be rejected, because it was made in the course of the
oral proceedings contrary to the provision of Article 63 of the Rules
of Court. Its acceptance would deprive the Colombian Government
of its procedural right to answer this new counter-claim in the Reply,
and to present evidence in respect of it. With regard to the original
counter-claim, ? am bound to limit my opinion to the question as
to whether ‘‘the grant of asylum by the Colombian Ambassador ....
was made in violation of” the provisions of the Convention.

For all of these reasons, I am compelled to reach the conclusion
that it has been established that the asylum was granted by the
Colombian Ambassador to a political offender ‘‘in times of political
disturbance” between a successful revolution and the restoration
of settled conditions in Peru. It follows that this was an urgent
case and that the grant of asylum by the Ambassador was not made
in violation of the provisions of Article 2 of the Havana Convention.

(Signed) J. E. READ.

69
